Jeff Sanders appeals from a conviction on a charge of attempting to manufacture intoxicating liquor.
The main point urged for reversal is that the evidence upon which the conviction was obtained was secured by a search of the premises of appellant without a search warrant, and was therefore inadmissible.
We think the point is well taken. The search warrant with which the officers searched the premises of appellant was not issued to search his premises, but the premises of other parties; and, while the state contends that the premises searched did not belong to the appellant, and therefore he could not complain of the unlawful search, yet we find the record discloses that the place searched was the premises of appellant, in that it was his home place, occupied by him and his wife, and therefore was his private possession, owned by both him and his wife, although the legal title to the land was in the wife. We think the case comes within the rule announced in Falkner v. State, 134 Miss. 253, 98 So. 691, which is supported by the Tucker case, 128 Miss. 211, 90 So. 845, 24 A.L.R. 1377. Therefore the judgment of the lower court is reversed and the case remanded.
Reversed and remanded.